internal_revenue_service number release date index number --------------------------------------------------- ------------------------------------------------------------ ----------------------------------------------- -------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-119147-16 date date legend x ----------------------------------------------------------- --------------------------- exempt_organization ----------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------------------------------------------- p state date year -------------------------------------------- -------- --------- ----------------------- ---- ------- dear -------------------- this letter responds to a request for a private_letter_ruling dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting that the service grant x an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation for federal tax purposes effective on date additionally x requests an extension of time under sec_301_9100-3 to make an election under sec_168 of the code not to be treated as a tax-exempt_controlled_entity from date facts plr-119147-16 according to the information submitted and representations made x was formed as a limited_liability_company under the laws of state on date x represents that it is an entity eligible to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes x is wholly owned by exempt_organization which is represented to be a tax-exempt_organization described in sec_501 x is the general_partner of p a limited_partnership which is treated as a partnership for federal tax purposes p owns and operates a residential_rental_property and placed the property in service in year p rehabilitated the rental property while it was in service x intended to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date the corporation election however due to inadvertence x failed to timely file form_8832 entity classification election to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes x also intended to make an election under sec_168 to not be treated as a tax-exempt_controlled_entity for purposes of the tax-exempt_use_property rules sec_168 election however due to inadvertence x failed to file in a timely manner its tax_return for year and include a sec_168 election with that return because of these actions under the applicable regulations x was considered an entity disregarded from exempt_organization for federal tax purposes and therefore exempt_organization was considered a partner in p for federal tax purposes after x realized that it had not timely filed the two elections it requested relief under sec_301_9100-3 to make an election to be treated as an association_taxable_as_a_corporation effective date as well as relief to make the election provided for under sec_168 effective date from the materials submitted it is evident that at all times x intended to make the sec_168 election moreover x represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making either election law sec_167 of the code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides that for purposes of sec_168 if any property which but for this subparagraph is not tax-exempt_use_property is owned by a partnership having a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to the tax-exempt entity's proportionate share of such property is treated as tax-exempt_use_property plr-119147-16 sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 under sec_168 a tax-exempt_controlled_entity means any corporation without regard to that subparagraph and sec_168 if percent or more in value of the corporation's stock is held by one or more tax-exempt entities other than a foreign_person_or_entity sec_168 applies similar rules in the case of tiered partnerships and other entities under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the regulations the sec_168 election must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-7t provides the manner in which the sec_168 election is made sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association_taxable_as_a_corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that except as provided in sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the service_center designated on form_8832 sec_301_7701-3 provides that an election under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed if an election specifies an effective date more than days prior to the date on which the election is filed it will be effective days prior to the date it was filed sec_301_9100-1 through provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 provides that the commissioner of internal revenue has discretion to plr-119147-16 grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including any election the due_date for which is prescribed by a regulation because the due_date of the sec_168 election is prescribed in sec_301_9100-7t that election is a regulatory election in addition because the due_date of the corporation election is prescribed in sec_301_7701-3 of the regulations that election is a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is considered to have not acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or plr-119147-16 iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis the information and representations submitted indicate that at all times x intended from the outset to make the corporation election and the sec_168 election that x relied on qualified_tax professionals to make both elections and that x’s failure to make the corporation election and the sec_168 election was inadvertent x represents that it has requested relief before the failure to make both elections was discovered by the service there is no evidence that x is using hindsight in requesting relief we conclude that x has acted reasonably and in good_faith further the interests of the government will not be prejudiced by the granting of relief based solely on the above facts and representations we conclude that x has met the requirements of sec_301_9100-1 and sec_301_9100-3 with respect to obtaining an extension of time to file both the corporation election and the sec_168 election conclusion based solely on the information submitted and the representations made we conclude that with respect to x's failure to timely elect to be treated as an association_taxable_as_a_corporation effective date the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date a copy of this letter should be attached to the form_8832 filed for x in addition we also conclude that the requirements of sec_301_9100-3 have been satisfied with respect to x's failure to make the election under sec_168 for year accordingly x is granted an extension of time of days from the date of this letter to plr-119147-16 make the election under sec_168 the election must be attached to x’s return for year x should also attach a copy of this letter to its return except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x's authorized representative sincerely associate chief_counsel passthroughs special industries by david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
